Citation Nr: 0916435	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  04-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to January 
1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in October 2006.  This matter was 
originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Veteran submitted additional evidence which was received 
by the Board in April 2009.  As the evidence consisted of 
duplicate copies of service treatment records already 
associated with the claims folder, the Board will proceed 
with adjudication of the Veteran's appeal.        


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence 
shows that the Veteran's currently diagnosed osteoarthritis 
and degenerative disc disease of the cervical spine are 
related to his period of active military service.  


CONCLUSION OF LAW

Osteoarthritis and degenerative disc disease of the cervical 
spine were incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim.  
To the extent that any notice defect exists, the agency of 
original jurisdiction (AOJ) will remedy the defect when 
effectuating the award of benefits.  

Analysis

The Veteran essentially contends that he has had neck 
problems since service that he attributes to wearing a heavy 
helmet and carrying heavy equipment in service and seeks 
service connection for his current neck disorder on such 
basis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the medical evidence shows that the 
Veteran is currently diagnosed with a neck disorder.  Indeed, 
in December 2006, a VA physician diagnosed the Veteran with 
degenerative arthropathy based on review of the claims 
folder.  [According to the December 2006 VA medical 
examination report, the Veteran did not report for the 
scheduled examination.]  Also, the Veteran's private treating 
orthopedist, Dr. M.S.S., wrote in July 2006 correspondence 
that the Veteran showed evidence of osteoarthritis and 
degenerative disc disease on plain cervical spine x-rays.  
Treatment records from Dr. M.S.S. also include relevant 
findings of osteoarthritis of the cervical spine and mild 
residual fibrositis involving the posterior neck and shoulder 
girdle musculature.    

The service treatment records also show that the Veteran was 
treated for neck problems in service.  Notably, no finding of 
a neck disorder was noted at the August 1966 enlistment 
examination.  A service treatment note dated in December 1966 
shows that the Veteran presented with complaints of chronic 
neck pain.  The examiner noted that the Veteran's 
chiropractor apparently had told him that he had a displaced 
cervical vertebra and needed long term treatment.  The 
examiner noted that the Veteran's physical examination was 
normal and his range of motion was good.  An undated 
radiographic report of the cervical spine is of record; 
however, it is likely that it was dated on the same day or 
soon after the December 1966 treatment note referenced above 
as the service medical examiner wrote that he was ordering 
cervical spine x-rays for the Veteran in the treatment note 
and the radiographic report similarly notes in its pertinent 
clinical history section that the Veteran had a history of 
chronic neck pain and reported that his chiropractor had told 
him that he had vertebrae out of place and he had been 
treated for this.  The radiographic findings of the cervical 
spine showed alignment of the cervical spine within normal 
limits, no evidence of subluxation, no sign of degenerative 
disc disease or other recognizable abnormality, and 
intervertebral foramina that appeared normal.  The January 
1967 separation examination report reveals that the Veteran's 
head, neck, spine and musculoskeletal system were clinically 
evaluated as normal; however, it is noted on the 
corresponding report of medical history that the Veteran had 
a history of chronic wry neck.   

Notably, the medical evidence also shows that the Veteran 
suffered a post-service on-the-job truck accident in 1998 and 
was treated for neck pain at that time.    

The Board further notes that there is both favorable and 
unfavorable medical opinion evidence of record with respect 
to the claim.

In support of the claim, the Board notes that Dr. M.S.S. 
wrote in July 2006 correspondence that the Veteran had been 
treated in his office and had described incidents of 
complaints of neck pain while in the military in 1966 that 
had persisted since that time.  Dr. M.S.S. also noted that 
the Veteran did have evidence of osteoarthritis as well as 
some evidence of degenerative disc disease on cervical spine 
x-rays and, from the history supplied by the Veteran, he 
believed that there was a correlation between the Veteran's 
complaints of neck pain in service and his continuing neck 
complaints.

On the other hand, the December 2006 VA physician concluded 
that it was less likely than not that the Veteran's current 
neck (i.e., cervical spine) condition of degenerative 
arthropathy was related to the neck symptoms incurred while 
in service based on his review of the claims folder.  The 
physician explained that he could find no nexus between the 
time of service and the later development of neck symptoms, 
which, in the records, are present following a significant on 
the job truck accident in 1998 which clearly did involve the 
neck.   

In consideration of the aforementioned medical opinions of 
record, the Board notes that both physicians are shown to 
have medical expertise and are competent to provide a medical 
opinion regarding the relationship between the Veteran's 
current neck disorder and service.  Also, both physicians 
based their opinions on review of the record or, otherwise, a 
medical history that is shown to be consistent with the 
record.  In this regard, the Board observes that it initially 
appeared that Dr. M.S.S. was not aware of the fact that the 
Veteran suffered a neck injury in a motor vehicle accident 
many years after service when he wrote the July 2006 medical 
opinion linking his current neck problems to service as he 
made no mention of the post-service injury in his letter.  
However, as the treatment records show that Dr. M.S.S. 
treated the Veteran for neck pain following his motor 
vehicular accident, the Board is satisfied that he was aware 
of the post-service injury when he provided his opinion.  

Moreover, Dr. M.S.S. relied on the Veteran's account that he 
began to experience neck pain in service and has continued to 
have neck pain since that time when he attributed the 
Veteran's neck complaints since service to his current 
diagnoses of osteoarthritis and degenerative disc disease of 
the cervical spine in his July 2006 opinion.  The Board notes 
that the Veteran has also reported that he has had neck pain 
since service during the course of this appeal.  While the 
Veteran is a lay person and does not have the medical 
expertise required to render a competent medical diagnosis of 
a neck disorder or a medical opinion regarding the cause of 
his claimed disorder, he is competent to report his 
experience of neck pain and, despite the absence of treatment 
records from 1967 to approximately 1998 and the presence of 
medical evidence showing treatment for neck pain following a 
1998 accident, there is no evidence in the record to show 
that the Veteran's report of neck pain since service is not 
credible, particularly in light of the notation of chronic 
wry neck at separation from active service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that 
the Board may weigh the absence of contemporaneous evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.).   

Thus, after careful consideration of the evidence above, the 
Board finds that there is an approximate balance of positive 
and negative evidence as to the material issue of whether the 
Veteran's currently diagnosed neck disorder is related to his 
period of active service.  As the evidence is in relative 
equipoise, the Board resolves any reasonable doubt in favor 
of the Veteran and finds that service connection for 
osteoarthritis and degenerative disc disease of the cervical 
spine, which were linked by Dr. M.S.S. to service in the July 
2006 opinion, is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §  3.102 (2008).   


ORDER

Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the cervical spine is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


